Christ and Munder, JJ.,
concur with ¡Shapiro, Acting P. J.; Cohalan .and Benjamin, JJ., dissent and vote to reverse the order, to deny plaintiffs’ motion and to grant the cross motion of defendant Bock Laundry Machine Company, with separate opinions.
Order modified, on the law, (1) iby inserting in the first decretal paragraph thereof, immediately after the passage that plaintiffs’ motion for leave to add two causes of action to their amended complaint, as the fifth and sixth causes, is granted, the following: “ as to the proposed fifth cause of action and • denied as to the proposed sixth cause of action”; and (2) by striking from the third decretal paragraph thereof, which denied appellant’s cross motion, the word “ denied ” and substituting therefor the word “ granted ”. As so modified, order affirmed, with $20 costs and disbursements to the plaintiffs.